Citation Nr: 1034819	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative joint disease and mild levoscoliosis (back 
disability).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Appeals Management Center (AMC), which granted service connection 
for degenerative disc disease with an evaluation of 10 percent, 
effective August 30, 2001.

In April 2009, the Board remanded this case for further 
development, specifically to obtain medical records from the 
Tuscaloosa VAMC dated on or after November 2005, and to schedule 
the Veteran for a VA medical examination.


FINDINGS OF FACT

The Veteran's back disability is characterized by pain, slight 
limitation of motion, and recurring flare-ups of moderate 
symptoms.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no more, for 
the Veteran's service-connected back disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 
4.45, 4.71a, Diagnostic Codes 5292 and 5293, 5295 (2002, 2003), 
5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's back claim arises from an appeal of 
the initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  VA treatment records, 
private treatment records, Social Security Administration (SSA) 
records, VA medical examination results, and statements of the 
Veteran and his representative have been associated with the 
record.  In compliance with the Board's April 2009 remand, VA 
obtained the Veteran's treatment records from the Tuscaloosa VAMC 
dated from November 2005 to October 2009 and afforded the Veteran 
a medical examination in August 2009 that addressed the nature, 
extent, frequency and severity of orthopedic and neurologic 
impairment related to his service connected back disability.  
Thus VA has complied with the April 2009 remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied the 
duty to assist.

Evidence

In his lay statements, the Veteran reported that he took over the 
counter medicine for his back pain after he left military 
service.  Private treatment records show treatment for back pain 
beginning in May 1987.

VA treatment records show intermittent complaints of low back 
pain and intermittent paresthesia of the bilateral lower legs.  A 
December 2001 VA radiology report found degenerative disease of 
the lumbar spine, consisting of selective moderate spondylosis at 
L2-L3 with isolated anterior marginal osteophytes in most of the 
lumbar vertebrae.

In March 2003, the Veteran underwent a SSA medical examination.  
At that time, the Veteran's range of motion flexion from zero to 
90 degrees, extension from zero to 25 degrees, and lateral 
flexion from zero to 25 degrees.  Based on this examination, the 
examiner found that the Veteran should have no limitations with 
standing, walking or sitting and did not need any assistive 
device.

VA treatment records from June 2004 contain range of motion 
findings for the lumbar spine.  The Veteran's forward flexion was 
from zero to 65 degrees; extension from zero to 13 degrees; right 
lateral flexion from zero to 10 degrees; and left lateral flexion 
from zero to 12 degrees.  The Veteran reported that his back pain 
prevented standing for more than one hour and sitting for more 
than one hour.  The physical therapist noted that the pain did 
not prevent walking any distance and his activities of daily 
living were within normal limits.

Private hospital records from September 2005 show a complaint of 
chronic low back pain that was treated with therapeutic lumbar 
epidural steroid injection under fluoroscopy.  He was diagnosed 
with degenerative disc disease and herniated disc with 
impingement.

In February 2006, the Veteran underwent a VA medical examination 
in conjunction with the original claim for service connection.  
At that time, he complained of intermittent back pain.  There was 
a history of mild fatigue, decreased motion, weakness, stiffness, 
spasms, and mild daily pain, but not of bowel, bladder, or sexual 
dysfunctions, neoplasms, trauma, hospitalization or surgery, leg 
weakness, falls, or unsteadiness.  The Veteran does not use an 
assistive device to ambulate.  The Veteran reported weekly flare-
ups of additional moderate functional impairment due to weather 
change, overexertion, bending, twisting, stress and fatigue, 
which lasted one day.  The record does not indicate when he first 
began experiencing these flare-ups.  His posture, head position, 
symmetry, and gait were normal.  There were no abnormal spinal 
curvatures.  There was mild tenderness and pain with motion, but 
not other objective abnormalities of lumbar sacrospinalis.  There 
was no ankylosis.  The Veteran's range of motion was forward 
flexion from zero to 70 degrees, with pain at 70 degrees; 
extension from zero to 20 degrees, with pain at 20 degrees; right 
lateral flexion from zero to 30 degrees; left lateral flexion 
from zero to 25 degrees, with pain at 25 degrees; right lateral 
rotation from zero to 20 degrees; and left lateral rotation from 
zero to 18 degrees, with pain at 18 degrees.  Sensory and reflex 
exam results were normal.  Motor examination found active 
movement against some resistance for all joints tested.  The 
Veteran's degenerative disc disease of the lumbar spine was found 
to mildly affect his recreation and his ability to shop, play 
sports, exercise, travel, feed, and do chores.  There was no 
effect on dressing, grooming, bathing, and toileting.  

The Veteran underwent another VA medical examination in August 
2009.  At that time, the Veteran complained of lumbosacral spine 
pain with radiation to both legs.  There was a history of 
fatigue, weakness, and sharp pain of the lumbosacral spine with 
radiation down both legs, but not of decreased motion, spasms, 
stiffness, bowel, bladder, or sexual dysfunctions, neoplasms, 
trauma, hospitalization or surgery, leg weakness, falls, or 
unsteadiness.  There were no incapacitating episodes.  The 
Veteran does not use an assistive device to ambulate.  The 
Veteran reported weekly flare-ups of additional moderate 
functional impairment due to lifting heavy objects, which lasted 
for hours.  The Veteran stated that he was unable to perform 
range of motion testing due to bypass surgery.  His posture, head 
position, symmetry, and gait were normal.  There were no abnormal 
spinal curvatures or objective abnormalities of cervical 
sacrospinalis.  There was no evidence of spasms.  Motor, sensory, 
and reflex exam results were normal.  The Veteran's degenerative 
disc disease of the lumbar spine was found to severely affect his 
ability to travel and moderately affect his recreation and his 
ability to shop, play sports, exercise and do chores.  There was 
no effect on feeding, dressing, grooming, bathing, and toileting.  
The examiner opined that the Veteran did not have a back 
disability that was productive of incapacitating episodes; there 
was no right- or left-side radiculopathy or neuropathy of the 
lower extremities; and there was no bladder or bowel problems 
related to back disability.

Analysis

In a March 2006 rating decision, the Veteran was granted service 
connection for his back condition with a 10 percent evaluation, 
effective August 30, 2001, under diagnostic code 5243.  38 C.F.R. 
§ 4.71a.  The Veteran appealed that decision.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the pendency of the Veteran's appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for rating 
diseases and injuries of the spine, based largely on limitation 
or loss of motion, as well as other symptoms.  As the Veteran's 
claim was received in August 2001, the Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation is warranted.

VA's Office of General Counsel (OGC) has indicated that in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Specifically, Karnas is inconsistent insofar as it provides that, 
when a statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern unless 
the statute or regulation clearly specifies otherwise.  See 
VAOPGCPREC 7- 2003 (Nov. 19, 2003).  Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a new 
statute or regulation applies to a pending claim.

OGC had previously determined that the amended rating criteria, 
if favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000. What remains unclear, however, is whether the 
"old" criteria can be applied prospectively.  OGC seems to 
indicate in its VAOPGCPREC 7- 2003 opinion, that VA is no longer 
obligated to apply superseded rating schedule provisions 
prospectively for the period subsequent to the issuance of the 
revised rating criteria.  Given the lack of direct guidance on 
this issue, the Board, in giving the Veteran all due 
consideration, will consider applying the old criteria 
prospectively.

Old Regulations

Under the previous version of the rating criteria, a higher 
evaluation of 20 percent was available for moderate limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  Likewise, a rating of 20 percent was available for 
moderate intervertebral disc syndrome with recurring attacks.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Severe intervertebral disc syndrome with recurring attacks with 
intermittent relief was to be rated 40 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The Board observes 
that the words "moderate" and "severe" are not defined in the 
VA rating schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

Based on the evidence described above and resolving doubt in 
favor of the Veteran, the Veteran's symptoms most nearly 
approximate the criteria for a 20 percent evaluation.  The 
record shows pain and forward flexion to no less than 65 degrees.  
While pain was noted, no additional functional loss was 
described.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  This limitation of flexion 
represents slight loss of range of motion, particularly in light 
of the flexion ranges of 60 degrees or more, 30 to 60 degrees, 
and less than 30 degrees imposed by the later regulations.  
Therefore, a 10 percent rating is warranted under Diagnostic Code 
5292 for limitation of motion of the lumbar spine.  However, at 
the time of his February 2, 2006 VA examination, the Veteran 
reported weekly flare-ups of back pain that resulted in 
additional moderate functional loss.  This was reiterated at his 
August 2009 VA medical examination.  Resolving doubt in favor of 
the Veteran, the Board finds that these regular flare ups of back 
pain are sufficient to qualify as the recurring attacks necessary 
to warrant a 20 percent evaluation under Diagnostic Code 5293.  
38 C.F.R. § 4.71a (2002).  The next higher evaluation of 40 
percent requires a showing of severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  Id.  The 
evidence however suggests that the attacks are intermittent, not 
the relief, and that the severity of these attacks is moderate.  
Thus the criteria for a 40 percent evaluation are not met.  
Likewise, the record does not show ankylosis, so Diagnostic Codes 
5286-5289 do not apply.  38 C.F.R. § 4.71a (2002).  For these 
reasons, the Board determines that under the old regulations, the 
preponderance of the evidence is in favor of the assignment of an 
evaluation of 20 percent, but no more, for the Veteran's spine 
disability.  38 C.F.R. § 4.7.

Interim Regulations

Under Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003), intervertebral disc syndrome was to 
be rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  38 C.F.R. § 4.71a 
(2003).  An "incapacitating episode" was defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician and "chronic orthopedic and neurologic 
manifestations" are orthopedic and neurologic signs and symptoms 
that are present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 1 (2003).  Based on the evidence 
described above and these definitions, the Veteran's service 
connected back condition has not resulted in any incapacitating 
episodes and has not been productive of any chronic orthopedic 
and neurologic manifestations.  The remaining orthopedic 
manifestations are again rated under Diagnostic Code 5292, which 
remained the same from the date of the claim.  See 38 C.F.R. 
§ 4.71a (2002).  Therefore, a 10 percent rating is warranted 
under the interim regulation for limitation of motion of the 
lumbar spine.

Current Regulations

Under the amended version of the rating criteria, a higher 20 
percent disability evaluation is available for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.

The Veteran's symptoms most nearly approximate the criteria for a 
10 percent evaluation under the current regulations.  The record 
shows forward flexion to no less than 65 degrees, thereby not 
limited to 60 degrees or less of forward flexion.  Again, while 
pain was noted, no additional functional loss was described.  See 
DeLuca, 8 Vet. App. at 204-7.  Likewise, there was no evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Thus, the rating 
criteria for a 20 percent evaluation are not satisfied.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Furthermore, the record 
does not show ankylosis.  Id.  For these reasons, the Board 
determines that under the new regulations the preponderance of 
the evidence is against the assignment of an evaluation in excess 
of 10 percent for the Veteran's spine disability.  38 C.F.R. § 
4.7.

The Board has also considered whether separate compensation was 
warranted for neurological symptoms.  Any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note 1.  The 
evidence of record does not show the existence of any associated 
objective neurologic abnormalities.  Specifically, the February 
2006 and August 2009 VA examiners found no evidence of 
neurological deficits on exam.  Thus separate compensation on 
this basis is not warranted.

Extraschedular

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

There is no basis for consideration of an extraschedular 
evaluation for the Veteran's service connected low back strain.  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required. 38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.  The record shows a 
four-day hospital admission in September 2005 that resulted in an 
epidural steroid injection, but no other hospitalization or 
surgical intervention due to this disability.  In this case, the 
schedular evaluation in is not inadequate.  An evaluation in 
excess of that assigned is provided for certain manifestations of 
the service-connected disability at issue, but the medical 
evidence reflects that those manifestations are not present in 
this case.  As such, extraschedular referral is not in order 
here.

Based on the above, the Board finds that evaluation under the old 
regulations is more favorable to the Veteran.  Accordingly, the 
evaluation of the Veteran's service connected back disability is 
increased evaluation to 20 percent under Diagnostic Code 5293.  
See 38 C.F.R. § 4.71a (2002).  

The Board further finds that, at no time during the pendency of 
this claim has the Veteran's back disability warranted an 
evaluation in excess of 20 percent.  Fenderson.


ORDER

Entitlement to an evaluation of 20 percent, but no more, for 
degenerative joint disease and mild levoscoliosis is granted, 
subject to the provisions governing the award of monetary 
benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


